OPINION
BY THE COURT:
The judgment of the Common Pleas Court will be affirmed upon the decision of Judge Leach.
The determinative question presented is whether or not' the amendment’ to Section 1607, Title 26, Code of Laws of the United States, effective January 1, 1940, excepted the remuneration paid by plaintiff in 1940 in “wages” for the year 1939. As we understand it, no Federal Court has adjudicated the auestion and we believe the interpretation of the statute by Judge Leach is sound.
GEIGER, P.J., BÁRNES and HORNBECK, JJ., concur.